DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 15 December 2021 has been entered. Claims 14-20 remain pending in the application.  Claims 1-13 remain canceled from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (U.S. Patent 8,905,072).
Regarding claim 14, Barnes discloses a spool valve connection arrangement comprising:

a valve spool 112/138 defining a spool axis (CA) and including lands (wider portions of the spool within body 132) and at least one recess (smaller diameter portion between the lands within body 132) between the lands, the valve spool also defining an internal connecting rod bore (inside 130 where 129 resides and within attachment 138) positioned adjacent one end of the valve spool (outer end), the valve spool further including an axial end face (spool end at 142) at the end of the valve spool, the axial end face defining a bore access opening (at 142 perpendicular to CA) having a cross-sectional profile perpendicular to the spool axis that is fully enclosed (by 146) when viewed from the axial end face, the bore access opening including a first region (at lip 142) and a second region (above 142 contacting extension 150) laterally offset perpendicular to the spool axis (the center of the second region is along the central axis CA, while the center of the first region is offset along the perpendicular axis to the central axis CA, thus laterally offset perpendicular to the spool axis) from the first region, the second region of the bore access opening being co-extensive with the connecting rod bore and the first region being at least partially laterally offset from the connecting rod bore (the first region is created by lip 142 causing a smaller diameter cross-section than the connecting rod bore, thus it is partially laterally offset from the connecting bore which has a larger cross-sectional diameter), the first region of the bore access opening being sized and shaped to allow the first end of the connecting rod including the rod retention element to be inserted therethrough parallel to the spool axis, the second region of the bore access opening being sized and shaped to prevent the first end of the connecting rod including the retention element from being axially withdrawn from the connecting rod bore (via 150 and 142) (FIG. 2; Col. 2 ln 52-Col. 4 ln 27).
Barnes is silent regarding the connecting rod is coupled to the end of the spool by inserting the first end of the connecting rod including the rod retention element through the first region of the bore 
However, it would be obvious to one of ordinary skill in the art to couple the connecting rod to the end of the spool by inserting the first end of the connecting rod including the rod retention element through the first region of the bore access opening (as evidenced by the position of the rod in FIG. 11, the extension 150 clearly passed through the first region to reside in said position) and then moving the connecting rod perpendicularly to the spool axis from the first region of the bore access opening into the second region of the bore access opening (achieving the position of the rod in FIG. 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to
modify Barnes by coupling the connecting rod to the end of the spool by inserting the first end of the connecting rod including the rod retention element through the first region of the bore access opening and then moving the connecting rod perpendicularly to the spool axis from the first region of the bore access opening into the second region of the bore access opening, for the purpose of connecting the elements of the manual overdrive device in a known and effective manner.
Regarding claim 15, Barnes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 14.
Barnes further discloses the second region of the bore access opening includes a lip (top of 142) that opposes the rod retention element to prevent the connecting rod from being axially removed from the connecting rod bore when the connecting rod is positioned to extend through second region of the bore access opening (FIG. 2; Col. 3 ln 49-54).
Regarding claim 16, Barnes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 15.

Regarding claim 17, Barnes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 14.
Barnes further discloses the connecting rod is connected to a manual actuator 114 for manually adjusting an axial position of the spool within a spool bore defined by a valve body (FIG. 2; Col. 3 ln 11-20).
Regarding claim 18, Barnes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 17.
Barnes further discloses a powered actuator (“electronically controlled, hydraulic signal pressure is applied to either end of the spools 112 in order to move the spools 112 back and forth in the longitudinal direction along the central axis CA”) for axially moving the spool within the spool bore, wherein when the manual actuator is in a neutral position, movement of the spool by the powered actuator does not cause movement of the connecting rod (Col. 4 ln 11-27).
Regarding claim 19, Barnes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 17.
Barnes further discloses the manual actuator can move the connecting rod axially though a second range of movement that is longer than the first range of axial movement (the lever 114 can move the rods  more than clearance C allows when the extension 150 does not engage lip 142) (FIG. 2, 11, 12).
Regarding claim 20, Barnes discloses a method for coupling a connecting rod 120 to a valve spool 112 defining a spool axis (CA), the connecting rod including a rod retention element 150 adjacent a first end 121 of the connecting rod, the valve spool including lands (wider portions of the spool within 
inserting, in a direction parallel to the spool axis, the first end of the connecting rod including the rod retention element through the first region of the bore access opening (as seen in FIG. 11, 12); and
retaining the connecting rod in alignment, parallel to the spool axis, with the second region of the bore access opening while the valve spool is mounted in the spool bore of the valve body by mounting the connecting rod relative to the valve body at a location where an axis of the connecting rod passes through the second region of the bore access opening.
Barnes is silent regarding moving, in a direction perpendicular to the spool axis, the connecting rod from the first region of the bore access opening into the second region of the bore access opening.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to
modify Barnes by moving the connecting rod perpendicularly to the spool axis from the first region of the bore access opening into the second region of the bore access opening, for the purpose of connecting the elements of the manual overdrive device in a known and effective manner.

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.
Applicant argues that the first and second regions are not laterally offset perpendicular to the spool axis.  However, as stated above in the rejection, the center of the second region is along the central axis CA, while the center of the first region is offset along the perpendicular axis to the central axis CA, thus laterally offset perpendicular to the spool axis.  The center line of the first region is positioned offset to the second region due to the indent of the lip only being present on the one side of the first region.  The regions are also offset parallel to the spool axis as applicant states, but this does not preclude the regions to also be offset perpendicular to the spool axis.  Accordingly, applicant’s argument is not persuasive.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753